Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
The amendment to the drawing received on May 31, 2022 is acceptable.  The drawing objection is hereby withdrawn.
Specification
The amendment to the specification received on May 31, 2022 is acceptable.  The specification objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sangki Park (Reg. No. 77,261) on June 21, 2022.

The application has been amended as follows: 
- - 1. (Currently Amended) A rotary compressor comprising: 
a cylinder including a compression space; 
a roller configured to compress a refrigerant in the cylinder; 
a vane engaged with the roller; 
a vane slot defined at the cylinder, wherein the vane is at least partially inserted into the vane slot and linearly movable along the vane slot; and 
a sidewall path defined at an inner wall of the cylinder that faces the vane slot, the sidewall path facing a surface of the vane that is inserted into the vane slot, 
wherein: 
the vane includes a communication part configured to, based on a position of the vane relative to the vane slot, selectively permit fluidic communication between (1) the vane slot and an oil space that receives oil or (2) between the compression space and the oil space, 
the communication part selectively permits fluidic communication between the oil space and the sidewall path, 
the vane has a proximal end and a distal end opposite to the proximal end in a radial direction, the vane having opposite sides extending between the proximal end and the distal end, 
the communication part includes a hole that extends through the vane between the opposite sides of the vane and extends from the distal end of the vane toward the proximal end of the vane in the radial direction, and 
the hole is open toward the inner wall of the cylinder that faces the vane 
the communication part fluidly communicates with the sidewall path and the vane slot based on the vane being located at a first vane position in which the hole overlaps the sidewall path and the vane slot, 
the communication part blocks the sidewall path from the vane slot based on the vane being located at a second vane position in which the hole is spaced apart from the sidewall path,
the cylinder includes a first oil supply path configured to fluidly communicate with the oil space;
the cylinder includes a second oil supply path that fluidly communicates with the first oil supply path, 
the second oil supply path is defined at the vane slot and extends from the first oil supply path in a centripetal direction, and 
the second oil supply path and the first oil supply path are separated by the vane slot.  - -
- - 3. (Currently Amended) The rotary compressor of claim 1, wherein: 
[[
the first oil supply path extends through the cylinder and fluidly communicates with the vane slot in the cylinder.  - -
- - 14. (Currently Amended) The rotary compressor of claim 1, wherein: 
the roller is configured to revolve between a first roller position and a second roller position, the second roller position being closer to the vane slot than the first roller position; 
the vane is configured to linearly move in the vane slot based on revolution of the roller; 
the vane is disposed at the first vane position based on the roller being located at a position that is closer to the first roller position than the second roller position; and 
the vane is disposed at the second vane position based on the roller being located at a position that is closer to the second roller position than the first roller position. - -
Claims 15-19 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rotary compressor as claimed include specifically a sidewall path defined at an inner wall of the cylinder that faces the vane slot, the sidewall path facing a surface of the vane that is inserted into the vane slot, wherein: the vane includes a communication part configured to, based on a position of the vane relative to the vane slot, selectively permit fluidic communication between (1) the vane slot and an oil space that receives oil or (2) between the compression space and the oil space, the communication part selectively permits fluidic communication between the oil space and the sidewall path, the vane has a proximal end and a distal end opposite to the proximal end in a radial direction, the vane having opposite sides extending between the proximal end and the distal end, the communication part includes a hole that extends through the vane between the opposite sides of the vane and extends from the distal end of the vane toward the proximal end of the vane in the radial direction, and the hole is open toward the inner wall of the cylinder that faces the vane, the communication part fluidly communicates with the sidewall path and the vane slot based on the vane being located at a first vane position in which the hole overlaps the sidewall path and the vane slot, the communication part blocks the sidewall path from the vane slot based on the vane being located at a second vane position in which the hole is spaced apart from the sidewall path, the cylinder includes a first oil supply path configured to fluidly communicate with the oil space; the cylinder includes a second oil supply path that fluidly communicates with the first oil supply path, the second oil supply path is defined at the vane slot and extends from the first oil supply path in a centripetal direction, and the second oil supply path and the first oil supply path are separated by the vane slot is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The amendments to the claims have overcome the prior art of record.  The previous rejections are hereby withdrawn.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746